The opinion of the Court was prepared by
Sheplev J.
This is a suit to recover the value of certain goods furnished to the schooner Bethiah for her outfit on a fishing voyage. James Lambert formerly owned one half of the schooner, and on January 14, 1839, conveyed the same to the defendant, Morse, who continued to be the owner thereof until the month of May, 1842. Samuel Thing was the owner of the other half, and had. been the managing owner before Morse purchased. Coffin, who was master during the season of 1841, testified, that he never knew but one owner, after Lambert was said to have sold out. There can be no doubt, therefore, that Thing had been the managing owner for some years, and that he so continued during the season of 1841, when the goods wer,e furnished. They were delivered to the master upon Thing’s order in writing, directing the first portion delivered to be charged “ to account of schooner Bethiah.”
It is. contended in defence, that the authority of a managing owner does not authorize him to fit out a vessel on a fishing voyage upon the credit of the owners. And his authority to *463do so is especially denied in this caso, because the schooner had been employed in the coasting trade during the preceding year. And it is contended, that the salt, lines, hooks, and nets, procured are rather to be regarded as cargo than as necessaries for the employment of the vessel.
The part owners, who employ a vessel, are presumed to do so for the benefit and at the expense of all the owners, who do not make known their dissent or disapprobation of the voyage. They may procure the necessary repairs, equipment, and outfits, for the vessel upon the credit of the owners. There must necessarily be a discretion entrusted for the benefit of all to the owners of a major part, to enable them to take advantage of the changing aspects of business, and to secure the benefit of adventures holding out the prospect of favorable results, to change the employment of the vessel from the performance of foreign voyages, to the coasting trade, and the fishing business, if the vessel be of a suitable character for such employment. The managing owner represents the interests of all, and has the same power, which the major part in interest would have, with respect to the change of employment and the preparation and outfit of the vessel, in a manner suited to her profitable employment in the business, to which she is destined. While acting within the scope of his authority, he does so at the expense and risk of all, who do not dissent. The outfit for a fishing voyage, although composed partly of salt, lines, hooks, and nets, is but a suitable equipment and preparation of the vessel for profitable employment in that business. The whole is intended to be consumed and used in that employment. No part of it is designed for sale. That, which is not designed for sale, but for consumption and use, cannot properly be regarded as cargo, when speaking of the distinction between the outfit and the cargo. It is the necessary and peculiar preparation and outfit of the vessel for that particular employment; and as such within the scope of the authority of the major part in interest or managing owner to provide. There are certain items in the bill of goods furnished *464to the master and crew for their own use, for which the plaintiffs are not entitled to recover.
Judgment on the default.